Citation Nr: 1710957	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to restoration of a 20 percent rating for service-connected thoracic strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to January 2004, and from November 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2012, which reduced the rating for the Veteran's service-connected thoracic strain from 20 percent to 0 percent, effective January 1, 2013.  At the time, this resulted in an overall reduction of the Veteran's combined service-connected disability rating from 80 percent to 70 percent.  

In his May 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a January 2017 prehearing conference, the Veteran agreed waive his hearing request if the compensable rating for his service-connected thoracic strain was restored.  He agreed that restoration of a compensable rating would fully satisfy his appeal.  See January 2017 VA Form 21-4138.  Therefore, the issue of entitlement to a rating in excess of 20 percent for thoracic strain is not before the Board.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2016).


FINDINGS OF FACT

1.  In May 2008, the Veteran was granted service connection and a 20 percent rating for thoracic strain, effective in July 2007.  

2.  In October 2012, the RO reduced the Veteran's rating for thoracic strain to 0 percent, effective in January 2013, without comparison with the evidence on which the grant of a 20 percent rating had been based, and without evidence of sustained, material improvement.  


CONCLUSION OF LAW

The reduction of the Veteran's disability rating for thoracic strain from 20 percent to 0 percent was not warranted by a preponderance of the evidence, and the requirements for restoration have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as noted above, the Veteran agreed that restoration of his former (20 percent) rating would satisfy his appeal; accordingly, entitlement to an even higher rating is not on appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In a May 2008 rating decision, the Veteran was granted service connection for thoracic strain. A 20 percent rating was assigned, effective July 14, 2007.  In correspondence dated in June 2012, the RO informed the Veteran that VA proposed to reduce the 20 percent evaluation for thoracic strain to 0 percent.  In July 2012, the Veteran objected to this reduction, stating that the February 2012 examination was not adequate, and that his range of motion had not improved since the initial rating.  In an October 2012 rating decision, the RO effectuated the proposed reduction to 0 percent, effective from January 1, 2013.  The Veteran appealed.  

The RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in the reduction of the Veteran's rating.  However, "the requirements for reducing a disability rating that has continued at the same level for 5 years or more are more stringent than the requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344."  Sorakubo v. Principi, 16 Vet. App. 120, 123 (2002).  Here, the rating was in effect from July 2007 to January 2013, a period in excess of 5 years.  

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (a). 

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet.App. 320 (1995).  

In September 2007, shortly after his discharge from active duty, the Veteran filed a compensation claim in which he claimed service connection for a "sore back" from carrying heavy equipment in service.  

He was afforded a VA examination in April 2008.  The Veteran endorsed trouble with his mid-back not the low back.  On examination, the Veteran had range of motion in the thoracolumbar spine consisting of 80 degrees of forward flexion, 35 degrees of lateral flexion bilaterally, and 30 degrees of extension and bilateral rotation.  However, the examiner also stated that with respect to the Deluca factors, he would anticipate that when the Veteran's back pain was at its worst, he would have forward flexion to 45 degrees, lateral flexion and rotation to 20 degrees bilaterally, and extension to 10 degrees.  X-rays of the thoracic spine were normal; no X-rays of the lumbar spine were reported.  The pertinent diagnosis was "thoracic strain."

Accordingly, in a May 2008 rating decision, the Veteran was granted service connection for thoracic strain, effective July 14, 2007, with a 20 percent rating assigned, based on limitation of motion, in particular, forward flexion of 45 degrees, which warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.   

On a VA examination in February 2012, the Veteran complained of severe low back pain extending to the right lower extremity.  Examination disclosed full range of motion in all spheres, with no objective evidence of painful motion, or decreased motion with repetition.  The examiner noted that there was functional impairment of the thoracolumbar spine, with pain on movement.  There was tenderness to palpation of the right lower back.  He did not have guarding or muscle spasm on examination.  It was noted that the Veteran did not have arthritis of the lumbar spine.  

The diagnoses were intervertebral disc syndrome of the lumbosacral spine and sciatica.  The Veteran had undergone a magnetic resonance imaging (MRI) scan of the lumbar spine in October 2011, which disclosed a large herniated disc at L5-S1.  The assessment was a herniated lumbar disk at L5-S1, compressing the S1 nerve root.  In addition to referral for physical therapy, an epidural injection was ordered, and medication was prescribed for muscle spasms.  

The examiner stated that the intervertebral disc syndrome at least as likely as not resulted from the lumbosacral strain.  The examiner explained that the Veteran had not done any heavy lifting since his discharge from the military, and that his lumbosacral strain was previously determined to be service-connected.  There was also evidence that his activities in Iraq involved heavy artillery lifting on his lower back.  

In June 2012, an opinion was requested from a VA physician as to whether the current intervertebral disc syndrome was a progression of the Veteran's thoracic strain.  Upon review of the claims file, this physician concluded that intervertebral disc syndrome was not related to the thoracic strain.  The physician noted that muscle strain did not cause or progress to disc herniation.  Additionally, the physician stated that the Veteran had multiple traumatic events after military service including 4-wheeler accidents, which were the more likely cause of his intervertebral disc syndrome.  

There appear to be two factors involved in the reduction of the Veteran's rating; first, that he did not have compensable findings in the thoracolumbar spine, and second, that his symptoms were due to lumbosacral intervertebral disc syndrome, which was unrelated to service-connected thoracic strain.  

However, the examination, rating decision, proposal to reduce, statement of the case, and accompanying notices to the Veteran all failed to adequately address the requirements of 38 C.F.R. § 3.344(a).  In particular, that regulation states:

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement ... will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated....  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life....  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.

Here, the February 2012 examination did not address the thoracic spine at all.  Although the range of motion findings are applicable to the entire thoracolumbar spine, all of the other specific findings related to the lumbosacral spine.  Moreover, although the range of motion findings were normal on the 2012 examination, there was little difference between those findings and the 2008 examination findings regarding range of motion.  The only measurable difference was 80 degrees of flexion in 2008 versus 90 degrees in 2012.  However, the 20 percent rating had been based on the 2008 examiner's estimation of additional limitation of motion during flare-ups, in particular, limitation of flexion to 45 degrees.  This additional limitation was not quantified in the 2012 examination, or otherwise addressed.  Thus, the latter examination was "less full and complete" than the earlier examination, concerning the thoracic spine.  Moreover, although muscle spasms were not shown on either examination, the 2012 examiner prescribed a medication to use for muscle spasms.  

It is unfortunate that the April 2008 VA examiner confined the findings to the thoracic spine, while the February 2012 examination only addressed the lumbosacral spine.  Both of these limitations were based on the Veteran's specific complaints at the time of the examination.  However, on a January 2010 VA examination for an unrelated condition, it was noted that the Veteran complained of constant low back pain due to wearing heavy equipment in the military.  

The June 2012 opinion attempted to address whether the change in diagnosis from thoracic strain to lumbosacral intervertebral disc syndrome represented a progression of an earlier diagnosis, or a disease entity independent of the service-connected disability.  However, the June 2012 opinion failed to address the matter of "error in prior diagnosis."  See 38 C.F.R. § 3.344(a).  In this regard, there was no attempt to ascertain the presence of a lumbosacral abnormality at the time of the 2008 examination, although the Veteran's initial claim had been for a "sore back from carrying heavy equipment."  The February 2012 examiner found that the intervertebral disc syndrome was at least as likely as not related to in-service lumbosacral strain, whereas the June 2012 opinion stated that intervertebral disc syndrome was not related to thoracic strain.  Although the June 2012 opinion referred to intervening post-service traumatic incidents, it is worth pointing out that according to the cited records, although the Veteran did indeed have traumatic incidents including a 4-wheeler accident, on none of the occasions did the Veteran complain of back pain.  Thus, "error in prior diagnosis" was not adequately addressed.

Based on these factors, the prior 20 percent rating must be restored, as the reduction was not in accordance with 38 C.F.R. § 3.344.  See Sorakubo v. Principi, 16 Vet. App. 120, 123-124 (2002) (holding that Board's failure to address 38 C.F.R. § 3.344 was clear and unmistakable error (CUE), warranting reversal); Greyzck v. West, 12 Vet. App. 288, 292 (1999) (holding that failure to consider and apply the applicable provides of 38 C.F.R. § 3.344 renders a decision void ab initio); Brown v. Brown, 5 Vet.App. 413, 421 (1993) (VA must establish, by a preponderance of the evidence and in compliance 38 C.F.R. § 3.344, that a rating reduction is warranted).  

Because the burden is on the VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 20 percent rating for thoracic strain must be restored.  


ORDER

Restoration of a 20 percent rating for thoracic strain is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


